DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,5,8,9,17,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cucci et al.(5,528,409).
Considering Claim 1 Cucci discloses a powered device of an optical power supply system, comprising: a photoelectric conversion element that converts feed light into electric power, the feed light being from a power sourcing equipment(See Col. 4 lines 44-50, fig. 1 i.e. a photoelectric conversion element(50) that converts feed light into electric power, the feed light being from a power sourcing equipment(16)); a semiconductor laser for feedback that oscillates with a portion of the electric power obtained by the conversion by the photoelectric conversion element, thereby outputting feed light to a power supplying side(See Col. 4 lines 40-50, Col. 4 line 67-Col. 5 lines 5, fig. 1 i.e. a semiconductor laser(64) for feedback that oscillates with a portion of the electric power obtained by the conversion by the photoelectric conversion element(50), thereby outputting feed light to a power supplying side(16)); and a control device that monitors a power supply amount of the (See Col. 4 lines 52-62, fig. 1 i.e. a control device(54) that monitors a power supply amount of the electric power to a load(14), the electric power being obtained by the conversion by the photoelectric conversion element(50), and according to the power supply amount, controls an electricity-light conversion amount of conversion that is performed by the semiconductor laser(64)).  
	Considering Claim 5 Cucci discloses a power sourcing equipment of an optical power supply system, comprising: a semiconductor laser that oscillates with electric power, thereby outputting feed light to a powered device(See Col. 4 lines 12-16, fig. 1 i.e. a semiconductor laser(42) that oscillates with electric power from the light source(46), thereby outputting feed light to a powered device(18)); and a photoelectric conversion element for feedback that converts feed light into electric power, the feed light being from the powered device, and outputs the electric power as driving power for the semiconductor laser(See Col. 4 lines 12-16, fig. 1 i.e. a photoelectric conversion element(26) for feedback that converts feed light into electric power, the feed light being from the powered device(18), and outputs the electric power as driving power for the semiconductor laser(42)).  
Considering Claim 8 Cucci discloses an optical power supply system comprising: a power sourcing equipment(See Col. 3 lines 37-40, fig. 1 i.e. a power sourcing equipment(16)); and a powered device(See Col. 4 lines 17-23, fig. 1 i.e. a powered device(18)), wherein the power sourcing equipment(See Col. 3 lines 37-40, fig. 1 i.e. a power sourcing equipment(16)) comprises: a semiconductor laser that oscillates with electric power(See Col. 4 lines 9-16, fig. 1 i.e. a semiconductor laser(42) that oscillates with electric power output from light source power supply(46)), thereby outputting feed light to the powered device(See Col. 4 lines 13-23, fig. 1 i.e. thereby outputting feed light via optical fiber(20) to the powered device(18)); and a photoelectric conversion element for feedback that converts feed light into electric power(See Col. 3 lines 42-46, fig. 1 i.e. a photoelectric conversion element(26) for feedback that converts feed light received via optical fiber(22) into electric power), the feed light being from the powered device(See Col. 3 lines 38-45, fig. 1 i.e. the feed light being from the powered device(18)), and outputs the electric power as driving power for the semiconductor laser(See Col. 4 lines 9-16, fig. 1 i.e. outputs the electric power as driving power for the semiconductor laser(42) via microcontroller(24) and light source power supply(46)), and the powered device power(See Col. 4 lines 19-25, fig. 1 i.e. the powered device(18)) comprises: 5Docket No.: 6531-011 a photoelectric conversion element that converts the feed light into electric power(See Col. 4 lines 19-25, fig. 1 i.e. a photoelectric conversion element(50) that converts the feed light  received via optical fiber(20) into electric power), the feed light being from the power sourcing equipment(See Col. 4 lines 17-25, fig. 1 i.e. the feed light received via optical fiber(20) being from the power sourcing equipment(18)), a semiconductor laser for feedback that oscillates with a portion of the electric power obtained by the conversion by the photoelectric conversion element(See Col. 4 lines 9-16, fig. 1 i.e. a semiconductor laser(64) for feedback that oscillates with a portion of the electric power obtained by the conversion by the photoelectric conversion element(50) via power supply converter(68) controller(54)), thereby outputting feed light to a power supplying side(See Col. 4 lines 37-44, fig. 1 i.e. thereby outputting feed light via optical fiber(22) to a power supplying side(16)), and a control device that monitors a power supply amount of the electric power to a load(See Col. 4 lines 44-62, fig. 1 i.e. a control device(54) that monitors a power supply amount of the electric power to a load(14)), the electric power being obtained by the conversion by the photoelectric conversion element(See Col. 4 lines 19-26, fig. 1 i.e. the electric power being obtained by the conversion by the photoelectric conversion element(50)), and according to the power supply amount, controls an electricity-light conversion amount of conversion that is performed by the semiconductor laser(See Col. 4 lines 40-51, Col. 5 lines 8-16, fig. 1 i.e. according to the power supply amount, the controller(54) controls an electricity-light conversion amount of conversion that is performed by the semiconductor laser(64)).
Considering Claim 9 Cucci discloses the optical power supply system according to claim 8 comprising: a first data communication device including the power sourcing equipment(See fig. 1 i.e. a first data communication device(16) including the power sourcing equipment(16)); and a second data communication device including the powered device and performing optical communication with the first data communication device(See fig. 1 i.e. a second data communication device(18) including the powered device(18) and performing optical communication with the first data communication device(16)), wherein the electric power obtained by the conversion by the photoelectric conversion element of the powered device is used as (See fig. 1 i.e. the electric power obtained by the conversion by the photoelectric conversion element(50) of the powered device(18) is used as driving power for a transmitter(64) and a receiver(550) of the second data communication device).  
Considering Claim 17 Cucci discloses the optical power supply system according to claim 8  comprising an optical fiber cable having one end connectable to the power sourcing equipment and another end connectable to the powered device to transmit the feed light(See fig. 1 i.e. an optical fiber cable(20,22) having one end connectable to the power sourcing equipment(16) and another end connectable to the powered device(18) to transmit the feed light).  
Considering Claim 18 Cucci discloses the optical power supply system according to claim 9  comprising an optical fiber cable having one end connectable to the first data communication 6Docket No.: 6531-011device and another end connectable to the second data communication device to transmit the feed light and signal light(See fig. 1 i.e. an optical fiber cable(20,22) having one end connectable to the first data communication 6Docket No.: 6531-011device(16) and another end connectable to the second data communication device(18) to transmit the feed light and signal light(power + data)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 3,4,6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Cucci et al.(5,528,409) in view of Van Der Mark et al. (US 2019/0213871 A1).
Considering Claim 3 Cucci does not explicitly disclose the powered device of the optical power supply system according to claim 1, wherein a semiconductor material of a semiconductor region of the photoelectric conversion element, the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less.
Van Der Mark teaches the powered device of the optical power supply system according to claim 1, wherein a semiconductor material of a semiconductor region of the photoelectric conversion element, the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less (See Paragraph 87,89,91, fig. 1 i.e. a semiconductor material of a semiconductor region of the photoelectric conversion element(26), the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium(14) having a laser wavelength of 500 nm or less(405nm,450nm)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Cucci, and have a semiconductor material of a semiconductor region of the photoelectric conversion element, the semiconductor region exhibiting a light-electricity conversion effect, to be a laser medium having a laser wavelength of 500 nm or less, as taught by Van Der Mark, thus providing an efficient transmission system by optimizing power using short 
Considering Claim 4 Cucci does not explicitly disclose the powered device of the optical power supply system according to claim 1, wherein a semiconductor material of a semiconductor region 4Docket No.: 6531-011of the semiconductor laser, the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less.
Van Der Mark teaches the powered device of the optical power supply system according to claim 1, wherein a semiconductor material of a semiconductor region 4Docket No.: 6531-011of the semiconductor laser, the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less(See Paragraph 87,89,103, fig. 1 i.e. a semiconductor material of a semiconductor region of the semiconductor laser(16), the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium(14) having a laser wavelength of 500 nm or less(405nm)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Cucci, and have a semiconductor material of a semiconductor region 4Docket No.: 6531-011of the semiconductor laser, the semiconductor region exhibiting a light-electricity conversion effect, to be a laser medium having a laser wavelength of 500 nm or less, as taught by Van Der Mark, thus providing an efficient transmission system by enabling the optical transceiver retain sufficient conversation power using wavelength laser with high output power, as discussed by Van Der Mark (Paragraph 12,63).

Claim 7 rejected for the same reason as claim 3.
Allowable Subject Matter
Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637